DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on March 12, 2019. Claims 1-20 are Original. Claim 1-20  currently pending and have been examined.

Drawings
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs are not the only practicable medium for illustrating the claimed invention. The subject matter of the application admits of illustration by a drawing, so drawings are required in place of the photographs.

Specification
The disclosure is objected to because of the following informalities:
The word “cord” has been misspelled.  
Appropriate correction is required.


Claim Objections
Claims 13-20 are objected to because of the following informalities:
In claims 13 and 17, the extraneous “a” in the phrase the a first-connecting-structure” must be removed.
In claims 13 and 17, the phrases should read, “[[a]]the second-connecting-structure” as the antecedent was established by claim 1.
Claims 14-16 and 18-20 are also objected to for their incorporation of the above through their respective dependencies of claims 13 and 17.
In claim 19, the word “releasably” has been misspelled.
Claim 20 is also objected to for its incorporation of the above through its dependency of claim 19.
In claim 20, the word “cord” has been misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is also objected rejected for its incorporation of the above through its dependency of claim 19.
Claim 20 recites “wherein the chain comprises a flexible cord.” This renders the claim indefinite because a cord is not a chain. While the Applicant may act as her own lexicographer, she may not use terms so inconsistent with their plain and ordinary meaning that future searches will be hindered. This is against the public good and must be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How to Make Basic Beaded Hoop Earrings,” All About Beads, https://www.youtube.com/watch?v=VlhbskpJg_Q, August 2, 2014 (“AAB”).
Regarding claim 1 (Original), AAB teaches a device (earring, Image, p. 2), comprising: (i) a multi-point connector (the portion connected to the top of the beading hoop is a multi-point connector, Image, p. 2) comprising a first-connecting-structure (right portion of the connector that receives a first end of the hoop, e.g., in the open hoop shown on the right, Image, p. 2) and a second-connecting-structure (left portion of the connector that receives a second end of the hoop, e.g., in the open hoop shown on the right, Image, p. 2); (ii) a hoop-component (hoop of beading hoop, Image, p. 2) comprising a first end and a second end (hoop has a first end and a second end as shown in the open hoop on the right, Image, p. 2); wherein the first- connecting-structure is configured to releasably or permanently engage the first end of the hoop-component (first connecting structure is configured to permanently engage the first end of the hoop-component: the first side is already secured as described at 2:08 – 2:20 in the video; further, it is either one or the other) and the second-connecting-structure is configured to releasably engage the second end of the hoop-component (as shown in the open and closed hoops on the right, Image, p. 2); and (iii) at least one bead directly or indirectly mounted on the hoop-component (plurality of beads on hoop component of completed earring, Image, p. 2). 
AAB may not explicitly teach a prayer device, but this is merely a statement of intended use of which AAB is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).
Regarding claim 2 (Original), AAB teaches wherein the first-connecting-structure and the second-connecting-structure are located at diametrically opposed end-portions of the multi-point connector (Image, p. 2).
Regarding claim 3 (Original), AAB teaches wherein the first-connecting-structure comprises a first-female attachment structure being configured to receive the first end of the hoop-component (first end of hoop received in first connecting structure, which is female, Image, p. 2). See also the prior-art rejection of claim 1.
 wherein at least the second-connecting-structure comprises a second-female attachment structure being configured to receive the second end of the hoop-component (second end of hoop received in second connecting structure, which is female, Image, p. 2). See also the prior-art rejection of claim 1.
Regarding claim 5, (Original), AAB teaches wherein the first-connecting-structure is configured to permanently engage the first end of the hoop-component (first connecting structure is configured to permanently engage the first end of the hoop-component: the first side is already secured as described at 2:08 – 2:20 in the video).
Regarding claim 6, (Original), AAB teaches wherein the first-connecting-structure is configured to permanently engage the first end of the hoop-component via (i) one or more crimps forming an 12inwardly deformed po0tion of the first-connecting structure configured to mechanically engage and compress the first end of the hoop-component defining a corresponding deformed portion of the first end of the hoop-component (Image, p. 2; shown and described at 2:08 – 2:20 in the video).
AAB may not explicitly teach (ii) adhesive disposed between the first-connecting-structure and the first end of the hoop-component; (iii) a soldered portion between the first-connecting-structure and the first end of the hoop-component; or any combination thereof. However, these limitations are optional. In the interest of compact prosecution, Examiner notes that even if the claim required these limitations alone or in combination, these connecting means (alone or in   
Regarding claims 7-9 (Original), AAB teaches wherein the hoop-component comprises a rigid or semi-rigid wire; wherein the hoop-component is not freely flexible such that the hoop-component maintains a substantially identical or unchanged configuration upon rotation in any direction; AND wherein the hoop-component comprises a metallic material (Image, p. 2).
Regarding claim 10, (Original), AAB teaches wherein the at least one bead mounted on the hoop-component comprises a plurality of individual beads directly or indirectly mounted on the hoop-component (see prior-art rejection of claim 1).
Regarding claims 12-16, (Original), AAB teaches wherein the multi-point connector further comprises a bottom portion including a third-connecting-structure; wherein the third-connecting-structure is located between the first-connecting-structure and the second-connecting-structure; wherein the third-connecting-structure comprises a third-female attachment structure being configured to receive one or more separate pendants, charms, chains, coupling-link, or combinations thereof; wherein the third-connecting-structure comprises a ring-structure including a hole configured for direct or indirect engagement by one or more separate pendants, charms, chains, coupling-link, or combinations thereof; AND further comprising one or more separate pendants, charms, chains, coupling-link, or combinations thereof directly or indirectly attached to the third- connecting-structure (hole, i.e., “ring structure,” located at the bottom of the connector 
Regarding claim 17, (Original), AAB teaches wherein the multi-point connector further comprises a top portion including a fourth-connecting-structure, wherein the fourth-connecting-structure is located centrally between the first-connecting-structure and the second-connecting-structure (top loop on beading hoop, Image, p. 2). 
Regarding claim 18, (Original), AAB teaches further comprising one or more separate pendants, charms, chains, coupling-link, or combinations thereof directly or indirectly attached to the fourth-connecting-structure (at least the earring hook is a “coupling link” attached to the top loop on the beading hoop, Image, p. 2, as it couples the beading hoop to a user’s ear).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AAB as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2004/0144131, Enevoldsen (“Enevoldsen”).
Regarding claim 11 (Original), AAB may not explicitly teach further comprising a blocker fixedly or releasably mounted onto the hoop-component and positioned between the at least one bead and the second end of the hoop-component; wherein the blocker prevents that at least one bead from sliding off the hoop- component when the second end of the hoop-component is disengaged from the second-connecting-structure. However, Enevoldsen teaches necklaces and bracelets with removable keepers (Title, Abstract), where the “keepers” (threaded keeper 30 and hinged keeper 40) function to restrain the free movement of the beads 70 on the strand 60, thereby preventing bunching and keeping the beads in a desirable .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AAB as applied to claims 1, 17, and 18 above, and further in view of “Q&Locket Lobster Clasp Rolo Cable Chain Necklace Fit Living Memory Locket Pendant Necklace,” Amazon.com, https://www.amazon.com/Locket-Lobster-Necklace-Living-Pendant/dp/B01M5FM37E, October 25, 2016 (“Rolo”).
Regarding claim 19 (Original), AAB may not explicitly teach further comprising a coupling-link engaged through the [fourth-connecting-structure] and directly or indirectly attached to the one or more separate pendants, charms, chains, or combinations thereof, and further comprising a claw clip releasably engaged with the coupling-link and a chain. However, Rolo teaches a chain necklace in which a lobster clasp (i.e., “claw clip”) indirectly hangs from the chain by a jump ring (i.e., “coupling-link”) (Image, p. 1) in order to allow a “living memory locket pendant” to be attached via the lobster clasp (chain necklace fits living memory locket pendant, Title). One of ordinary skill in the art readily understands that various jewelry findings such as .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AAB in view of Rolo as applied to claims 1 and 17-19 above, and further in view of U.S. Patent Pub. No. 2013/0305782, Butler (“Butler”).
Regarding claim 20 (Original), Rolo further teaches wherein the chain comprises a flexible [chain] configured in a loop (Image, p. 1).
Rolo may not explicitly teach wherein the chain comprises a cord. However, Butler teaches a piece of jewelry which can be a necklace (¶10) which includes a flexible stringing material that can be a cord (¶9) having a plurality of ornaments that can be beads (¶9) strung thereon (user can add or remove ornaments to or from the flexible stringing material, ¶11). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a cord as in Butler instead of a chain as in Rolo as an equivalent design choice by simple substitution of one known type of flexible stringing material for another in order to yield the predictable results of altering the aesthetic look and feel of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715